Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment filed 8/29/22 is acknowledged and has been entered. 

The Declaration under 37 CFR 1.132 of Inventor Bo Kyung Min filed 1/13/22 is acknowledged and has been entered.

The Declaration of Inventor Bo Kyung Min under 37 C.F.R. 1.132 filed 8/29/22 is acknowledged and has been entered.

Applicant has amended the prior claims and has added new claims 44-52.

Claims 26, 28, 29, 31, 32 and 38-52 are presently being examined.  

2.  Applicant is reminded:
As Applicant’s petition filed 4/1/21 under 37 CFR 1.102(d) to make the application special under the Cancer Immunotherapy Pilot Program was granted in the communication mailed 6/1/21, as a condition Applicant has agreed to make an election without traverse in a telephonic interview and elect an invention that is directed to a method of treating a cancer using immunotherapy that meets the eligibility requirements for the said Pilot Program if the Office determines that the claims are directed to multiple inventions.  Claims 26-43 are drawn to a method for preventing or treating cancer or infectious disease comprising administering to a subject in need thereof a therapeutically effective amount of a population of NK cells.  Applicant’s representative Ms. Katie Hyma elected group III, claims 26-43, without traverse in a voicemail communication on 6/8/21. 

3.  Applicant’s amendment filed 8/29/22 and the Declaration of Inventor Bo Kyung Min under 37 C.F.R. 1.132 filed 8/29/22 are sufficient to overcome the prior rejection of record of claims 26, 28-32 and 38-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  

Applicant has canceled claim 30 that recited enriched or isolated NK cells as the seed cells, and Inventor Min’s said Declaration has presented evidence that other T cells besides Hut78 and its clonal derivative H9 (e.g., those recited in instant dependent claim 31) can produce the expansion of NK cells.  In addition, Applicant has submitted IDS reference Min et al (Cell. Molec. Immunol. 2022 19: 296-298) that states that CD4+ T cells (including some T cell lines not recited in the instant dependent claims) contributed to the highest NK cell proliferation amongst the feeder cells tested (see entire reference, especially 2nd and 3rd para, and supplemental Figure 4, the latter is made of record herewith).  With regard to Applicant’s comments about differing cell surface expression of CD3 on  T cells, evidentiary reference Valle et al (J. Immunol. 2015, 194: 2117-2127) teaches that different CD4+ T cells express differing levels of CD3 (especially last two paragraphs prior to Materials and Methods section on page 2118).  However, with the submission of the above-mentioned evidence, it would not constitute undue experimentation to determine which embodiments are operable embodiments of the claimed invention.

4.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.  Claims 44 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
 
This is a new ground of rejection necessitated by Applicant’s amendment filed 8/29/22.  

The amendatory material not supported by the disclosure as originally filed is the following:  “wherein the seed cells comprising mononuclear cells comprising natural killer cells are blood cells”.

The originally filed disclosure only provides support for peripheral blood cells, peripheral blood leukocytes and peripheral blood mononuclear cells.

6.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

7.  Claims 26, 28, 29, 31, 32 and 38-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of copending Application No. 16/613,601 in view of Childs and Berg (Hematol Am Soc Hematol Educ Program, 2013 1: 234-246, of record).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Changes to this rejection are necessitated by Applicant’s amendment filed 8/29/22.

Claim interpretation:  The instant specification discloses that the term “feeder cells” refers to cells that produce various metabolites due to their metabolic activity to thereby assist in the proliferation of target cells, even though these cells cannot proliferate (e.g., page 14 at lines 17-20).  Also, as the claims recite the open transitional phrase “comprising” with regard to “a population of natural killer cells produced by the method comprising”, the claims may potentially comprise other steps.

Claims 16-23 of copending application no. 16/613,601 are drawn to a culture method for NK cells comprising co-culturing genetically modified CD4+ T cells and seed cells , wherein the seed cells are one of PB cells, PBMCs, PBLs, enriched NK cells or isolated NK cells, wherein the seed cells are cells from which CD3+ cells have been removed, wherein the culturing is carried out for 5-60 days, or wherein the seed cells are cultured two or more times with feeder cells (i.e., the expanded NK cells are contacted with the feeder cells after the first culture), wherein the culturing is performed in a medium containing an anti-CD3 antibody that is any of OKT3, UCHT1, and HIT3a and further containing IL-2 (claims 16-23).  Claim 24 of ‘601 is drawn to a composition for culturing NK cells (claim 24) comprising as an active ingredient the genetically modified CD4+ T cell of claims 1-15, claim 15 reciting one of Hut78, H9, Jurkat, Loucy, Molt-3, Molt-13, PEER, RPMI8402, or TALL-01.  Besides the genetically modified T cell of claims 1-15, claim 25 is drawn to a NK cell prepared by the culture method of any one of claims 16-23. 

The claims of ‘601 do not recite wherein the said NK cells that are prepared as in the said culture method are administered to a subject in need thereof for treating cancer, nor do they recite that the genetically modified CD4+ feeder T cells are inactivated so that they cannot proliferate. 

Childs and Berg teach a method for administration of expanded human NK cells as adoptive transfer immunotherapy for viral infections and cancers, including hematological malignancies and solid tumors including breast cancer and ovarian cancer.  Childs and Berg further teach that these NK cells can be expanded by a method comprising obtaining PBMCs (as seed cells) and depleting them of CD3+ cells to prevent T cell contamination, and optionally selecting CD56+ cells, or using NK cells that have undergone CD3+ cell depletion (i.e., enriched NK cells), including with CD56+ selection to enhance purity (i.e., purified NK cells), stimulating them with irradiated PBMC feeder cells (i.e., irradiated cells have been inactivated), including in the presence of culture medium comprising IL-2, wherein in one instance, the NK cells were expanded for 14 days, including with second round of expansion for an additional 14 days.  Childs and Berg also teach that autologous irradiated PBMCs or allogeneic PBMCS can be used as feeder cells; in the latter case, cells depleted of CD3 followed by CD56 selection can be used, or irradiated allogeneic PB-MCs can be used.  In the autologous scenarios, the art reference teaches that irradiated PBMCs or the non-NK cell fraction after CD3 depletion followed by CD56 selection could be used as feeder cells.  Childs and Berg teach that highly purified population of NK cells could be expanded when feeder PBMCs were obtained from healthy donors or from cancer patients (see entire reference, especially abstract, first paragraph, Ex vivo NK cell expansion using feeder cells section at the first paragraph, Figure 1, Table 1, paragraph spanning pages 238-239, Figure 3, last two paragraphs on page 234).  

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have inactivated the feeder cells in the method of the claims of ‘601 as was done for the feeder cells in the method taught by Childs and Berg, and to have administered  a therapeutically effective amount of a population of the isolated and cultured NK cells in a composition with a pharmaceutically acceptable carrier to a patient in need of treatment for cancer, including ones with hematological malignancies (i.e., blood cancers), breast cancer or ovarian cancer.

One of ordinary skill in the art would have been motivated to do this and with a reasonable expectation of success since Childs and Berg teach that expanded human NK cells are an immunotherapeutic for administration for treatment of cancer, and with regard to the inactivation of the feeder cells, even if Childs and Berg had not taught inactivating the feeder cells by irradiation, one of ordinary skill in the art was aware that irradiation inactivates a feeder cell that is intended to activate or expand a cell type of interest without the feeder cell proliferating.

With regard to the inclusion of (all of the) claims of 16/613,601 that are not drawn to a method for treating cancer in this rejection, these claims are included as court rulings have been quite clear that ONLY DIVISIONAL applications are entitled to the shield from double patenting under 35 USC 121. Indeed, in AMGEN INC v. HOFFMANN LA ROCHE LTD GMBH LA (Nos. 2009-1020, 2009-1096) the court discusses this issue at length and states:

Turning to the legislative history, the court observed that a House Report also referred specifically to “divisional application[s].” Id. Notably absent from the legislative history, in the court's view, was a suggestion “that the safe-harbor provision was, or needed to be, directed at anything but divisional applications.” Id. at 1361. From there, the court “conclude^] that the protection afforded by section 121 to applications (or patents issued therefrom) filed as a result of a restriction requirement is limited to divisional applications.” Id. at 1362. Accordingly, the court decided that the § 121 safe harbor did not apply to the patent before it, which issued from a continuation-in-part application. Id.

We are persuaded by the reasoning in Pfizer that the § 121 safe harbor provision does not protect continuation applications or patents descending from only continuation applications. The statute on its face applies only to divisional applications, and a continuation application, like a continuation-in-part application, is not a divisional application.

Given that Applicant chose to file 16/613,601 case as a separate unrelated application, not as a DIV of the instant application, the instant rejection has been set forth.  
	
Claims 26, 28, 29, 31, 32 and 38-52 are directed to an invention not patentably distinct from claim 1-25 of commonly assigned 16/613,601, as enunciated supra. 

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned 16/613,601, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. 
In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant’s arguments presented on page 11 of Applicant’s response filed 8/29/22 have been fully considered but are not persuasive.

However, this rejection is not the only remaining rejection.  

8.  Claim 39 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 42. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

9.  Claim 42 is objected to because of the following informality: 
“IL2” should be ‘IL-2’.  

Appropriate correction is required.

10.  Applicant is reminded that Applicant’s IDS filed 9/23/21 cites US 2012/0015423 A1.  It also cites document 58 which is an English Translation of CN office action in Chinese application No. 20150063858.5.  The latter document discusses the prior said document US 2012/0015423 A1.

Applicant is reminded that US 2012/0015423 A1 is not being cited as prior art against the presently claimed invention for the following reasons.  The instant claims require expanding NK cells by culturing seed cells with a first plurality of cells from an inactivated CD4+ T cell line in a medium comprising a T cell stimulating antibody that is one of OKT3, UCHT1, HTa or a combination thereof, and IL-2.   

The instant specification does not disclose a definition for a T cell line or a cell line.  Evidentiary reference Biology Online Dictionary (2021) teaches that a cell line is a permanently established cell culture that will proliferate indefinitely given appropriate fresh medium and space.  It also teaches that establishment of cell lines from human tissue is difficult and that a cell line is by definition already abnormal and is on the way towards becoming the culture equivalent of a neoplastic cell.  Evidentiary reference Cell-line meaning (2021) teaches that a cell culture is derived from one cell or set of cells of the same type and in which certain conditions the cells proliferate indefinitely in the laboratory or is a group of individual cells that are genetically identical as a result of dividing mitotically from a single progenitor cell.  

US 2012/0015423 A1 discloses a population of T cells that possess a combination of Th1 and also NK cell characteristics, whereby these cells are generated by ex vivo culture of purified resting CD25-CD4+ T cells having mixed memory and naïve phenotype (CD45RA and CD45RO) that are activated multiple times with immobilized anti-CD3/anti-CD28 mAbs in the absence of exogenous cytokines. These cells are disclosed as producing cytokines that can stimulate other cells such as NK cells (see entire reference, especially [0019], [0030]-[0031]).

Evidentiary reference PromoCell (2021, of record) discloses that primary human T cells are isolated directly from tissues and retain the morphological and functional characteristics of their tissue of origin.  PromoCell further teaches that cell lines may have an altered genomic content and lack key morphological or functional features as compared to the original primary cells, as serial passages can cause variations in genotype and phenotype (see entire reference, especially Human primary cells and Cell lines sections).  

There is no evidence of record that the T cells disclosed by US 2012/0015423 A1 are capable of proliferating indefinitely under any conditions (i.e., there is no evidence of record that these cells are a T cell line).  Furthermore, there is no evidence of record that T cell lines can be generated from the cultured CD4+ T cells disclosed by US 2012/0015423 A1, including wherein they retain the functional features necessary to stimulate NK cells in culture.  Also, there is no evidence of record that even if a T cell line could be generated from the cells disclosed in US 2012/0015423 A1, that cell surface receptors/proteins present on the cell line would not negatively influence expansion of the seed cells to NK cells.

The same can be said for Applicant’s IDS reference 12 (English language abstract of CN 103068973) that appears to disclose the same cells as does US 2012/0015423 A1.

11.  No claim is allowed.

12.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

13.  Any inquiry concerning this communication or earlier communications from the  Examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The Examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644